Citation Nr: 1620305	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  92-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Evaluation of otitis media, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In January 1992, the Veteran presented sworn testimony during a personal hearing in Cleveland, Ohio.  A transcript of the hearing has been associated with the Veteran's VA claims file. 

In December 2011, the Board accepted jurisdiction of the Veteran's claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In May 2012, the Board denied the Veteran's claim for TDIU, an increased disability rating for bilateral hearing loss, entitlement to an extraschedular evaluation for bilateral hearing loss, and remanded the issues of an earlier effective date for the grant of service connection for left ear hearing loss, tinnitus, and otitis media.  In April 2013, pursuant to a Joint Motion for Remand dated that same month, the United States Court of Appeals for Veteran's Claims remanded the portion of the Board's decision which denied TDIU.

In September 2013, the Board remanded the issue of entitlement to TDIU for further development.

This case was referred to the Director of Compensation and Pension for a determination of qualification for extraschedular TDIU.  The Director made a determination on August 2014, finding the Veteran did not qualify for extraschedular TDIU.

In a June 2015 decision, the Board denied, among other things, a total disability evaluation due to unemployability resulting from service-connected disabilities (TDIU).  However, a December 2015 United States Court of Appeals for Veterans Claims (Court) order, based on a December 2015 Joint Motion for Partial Remand (Joint Motion), vacated and remanded the issue of entitlement to TDIU. 

The case has been returned to the Board for further appellate consideration.  The Board notes that the Veteran's attorney submitted additional evidence in April 2016.  The Veteran's attorney expressly waived RO consideration of the newly submitted evidence, noted that the Veteran had no additional evidence to submit, indicated that the Veteran did not desire a hearing in this matter, and requested that the Board proceed with a decision.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

A review of the record reflects that the Agency of Original Jurisdiction (AOJ), in an October 2015 rating decision, effectuated the Board's June 2015 grant of entitlement to an earlier effective date for the grants of service connection for otitis media, tinnitus, and left ear hearing loss.  In January 2016, the Veteran's representative submitted a notice of disagreement indicating that the Veteran disagreed with the disability rating assigned for the Veteran's otitis media assigned by the AOJ; there is no indication that the Veteran has since agreed with the rating assigned.  

Because the Veteran filed a NOD as to this issue, the Veteran is entitled to a statement of the case (SOC) addressing the issue of entitlement to an increased disability rating for otitis media.  When a claimant files a notice of disagreement to an issue, the Veteran is entitled to a statement of the case addressing the issues.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

 With regard to TDIU, adjudication of that benefit requires consideration of the impact of all service-connected disabilities upon a Veteran's ability to secure and follow substantially gainful employment.  38 C.F.R. § 4.16.  As there remain open a claim for a higher evaluation for otitis media, it would be premature to adjudicate the claim for TDIU at this time.  The claims of entitlement to a higher evaluation for otitis media and TDIU are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue a statement of the case regarding the issue of entitlement to an increased disability rating for otitis media.  The Veteran should be informed of his appellate rights with respect to this claim.  If, and only if, the Veteran's perfects a timely appeal, this issue should be returned to the Board.

2.  Thereafter, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim for TDIU.  If the claim for TDIU remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





